Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17, in the reply filed on 2/1/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "67.1" and "7.1" have both been used to designate the mixing air hole, but point to different elements.  Reference characters “67.2” and “7.2” have the same issue.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning aid must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Objections
Claims 1, 6, 12, 13, 16 and 17 are objected to because of the following informalities:  
Claim 1 recites “Combustion chamber assembly” in the first line and should recite “A combustion chamber assembly”.
Claim 2 recites “the associated fixing opening” and should recite “the at least one fixing opening”. 
Claim 6 recites “the at least one positioning element” and should recite “the at least one of the positioning elements”.
Claim 12 recites “the contact face” and should recite “a contact face”.
Claim 13 recites “the supply opening” and should recite “the at least one supply opening”.

Claim 17 recites “An engine” and should recite “The engine”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a first special axis of the two spatial axes extends in a circumferential direction”.   An axis follows a straight line in a particular direction, and a circumferential direction follows the circumference of something, which cannot be a straight line as the circumference extends about the entire perimeter of the object.  It is therefore unclear how an axis can extend in a circumferential direction.  Clarification is required.  
Claims 4 and 10 recite “several fixing elements”.  It is unclear if this is inclusive of the at least one fixing element recited in claim 1 or in addition to the at least one fixing element.  It is therefore unclear how many fixing elements are required to meet this limitation.  Clarification is required.  

Claims 5, 7, 9 and 11 recite “the direction of the combustion chamber component”.  It is not clear if this refers to a direction in which the combustion chamber component extends, a direction along the path between the protruding edge and the combustion component or some other direction.  Clarification is required.
Claim 10 recites “the at least one positioning element provided at the protruding edge of the passage opening faces the fixing element provided in the central region of the tile component”.  It is not clear how two components can face each other.  Clarification is required.
Claim 11 recites “at least two passage openings”.  It is unclear if this is inclusive of the at least one passage opening recited in base claim 1 or in addition to the at least one passage opening.  It is therefore unclear how many passage openings are required to meet this limitation.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4-8, 10, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura et al. (US 2011/0000216).
Regarding claim 1, Imamura teaches combustion chamber assembly (Figure 3) for an engine (paragraph 2), with at least 
- a combustion chamber component (27 and 14) of a combustion chamber structure (27, 9 and 10) surrounding a combustion space (11), and 
- a tile component (28) fixed on the combustion chamber component and having a hot side (right side of 28 in figure 5) facing the combustion space and a cold side (left side of 28 in figure 5) facing away from the combustion space and towards the combustion chamber component, 
wherein the tile component comprises at least one passage opening (space within 14) and on the cold side at least one fixing element (43) for fixing the tile component to the combustion chamber component, and wherein the combustion chamber component has at least one fixing opening (27c) for the at least one fixing element and at least one supply opening (space within 22a) with which the passage opening of the tile component can be brought into alignment (Figure 5), 
wherein a positioning aid (34) with at least two positioning elements (34b and 41) is provided on the cold side of the tile component, wherein a defined position relative to the combustion chamber component is predefined for the tile component via the contact of the at least two positioning elements on at least one contact face of the combustion chamber component in two spatial axes (Figure  5 shows the at least two positioning elements 34b make contact with the right side face of 14 to locate the tile in a defined position relative to the 

    PNG
    media_image1.png
    585
    880
    media_image1.png
    Greyscale

Regarding claim 2, Imamura teaches wherein the two spatial axes run perpendicularly to each other (Figure 5, in the engine these axes would be top to bottom and left to right), in particular perpendicularly to an attachment direction (along the dashed lines in figure 5 which connect the fasteners 43 with the nuts 42) in which the tile component can be mounted on the combustion chamber component before being fixed via the at least one fixing element passing through the associated fixing opening (Figure 5).  
Regarding claim 4, Imamura teaches wherein several fixing elements are provided on the cold side of the tile component (For purposes of examination the several fixing elements is assumed to include the at least one fixing element recited in claim 1.  Figure 5 shows 2 fixing elements 43), which each engage in fixing openings (For purposes of examination the fixing 
Regarding claim 5, Imamura teaches wherein at least one of the positioning elements of the positioning aid is provided on an edge protruding (Figure 5 shows the positioning element 34b protrudes from an edge that is annotated and protruding from positioning aid 34) in the direction of the combustion chamber component (For purposes of examination the direction of the combustion chamber component is assumed to mean a direction in the combustion chamber) and edging a passage opening (28b, see figure 6) in the tile component.  
Regarding claim 6, Imamura teaches wherein the at least one positioning element provided on the edge is configured to be locally protruding at the edge (Figure 5 shows the positioning element 34b locally protrudes radially at the edge).  
Regarding claim 7, Imamura teaches wherein two positioning elements are provided at the edge protruding in the direction of the combustion chamber component (For purposes of examination the direction of the combustion chamber component is assumed to mean a direction in the combustion chamber. Annotated figure 5 shows two positioning elements 34b protrude at the edge).  
Regarding claim 8, Imamura teaches wherein a first positioning element (left of the edge in figure 5) of the two positioning elements provided at the edge is formed so as to protrude locally in a first spatial axis (arrow running from top to bottom of annotated figure 5) of the two spatial axes, and a second positioning element (right of the edge in figure 5) of the two positioning elements provided at the edge is formed so as to protrude locally in a second spatial axis (arrow running roughly left to right in annotated figure 5) of the two spatial axes (Annotated 
Regarding claim 10, Imamura teaches wherein several fixing elements are provided on the cold side of the tile component (For purposes of examination the several fixing elements is assumed to include the at least one fixing element recited in claim 1.  Figure 5 shows 2 fixing elements 43) which each engage in fixing openings (For purposes of examination the fixing openings is assumed to include the at least one fixing opening recited in claim 1.  Figure 5 shows 2 fixing openings 27c) of 19the combustion chamber component for fixing the tile component to the combustion chamber component, and of which at least one fixing element is provided in a central region of the tile component (Figure 5 shows the fixing elements 43 are provided in the central region of the tile component), and the at least one positioning element provided at the protruding edge of the passage opening faces the fixing element provided in the central region of the tile component (For purposes of examination this limitation is assumed to mean the positioning element and the fixing element are both located near one another and figure 5 shows this).    
Regarding claim 12, Imamura teaches wherein at least one positioning recess (the recess between 37 and 37b) is formed on the combustion chamber component and comprises the contact face for at least one of the positioning elements (Figure 5 shows positioning elements 35b contact the edge of the recess along 37b).  
Regarding claim 13, Imamura teaches wherein the at least one positioning recess is formed at an edge of the supply opening (Figure 5 shows the recess is at the circumferential edge of the supply opening).  
Regarding claim 14, Imamura teaches wherein at least one of the positioning elements (41) engages in a positioning opening (37a) of the combustion chamber component which is spaced from the at least one passage opening and the at least one fixing element of the tile component (Figure 5 shows these are spaced from the passage opening in the central space of 14 and fixing element 43).  
Regarding claim 15, Imamura teaches wherein two positioning openings (paragraph 30 describes two positioning openings 37a) are formed, one for each positioning element, on the combustion chamber component (Figure 5 shows two positioning elements, each corresponding to a respective positioning opening 37a).  
Regarding claim 17, Imamura teaches an engine (paragraph 2) with at least one combustion chamber assembly according to claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura.
Regarding claim 9, Imamura teaches at least one positioning element of the positioning aid is provided at an edge of a respective passage opening protruding in the direction of the combustion chamber component (For purposes of examination the direction of the combustion chamber component is assumed to mean a direction in the combustion chamber.  Figure 5 shows 
Imamura teaches multiple passage openings, each in its own respective tile as shown in figure 2, but Imamura is silent on wherein the tile component comprises at least two passage openings.  
It is noted that making a part integral, as it is disclosed and claimed in the instant application (in the instant case making two tiles integral, so that one tile has two passage openings), was an obvious extension of prior art teachings, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP 2144.04 V-B).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura to include wherein the tile component comprises at least two passage openings.
Regarding claim 11, Imamura teaches wherein at least two passage openings (For purposes of examination the at least two passage openings are assumed to include the at least one passage opening recited in base claim 1.  Figure 2 shows multiple passage openings as the space within 14) are provided which have different distances from the fixing element provided in the central region of the tile component (Annotated figure 2 shows the passage opening labeled 1 is a shorter distance from the labeled fixing element than the distance between the passage opening labeled 2 and the labeled fixing element), and the two positioning elements are provided at the edge which protrudes in the direction of the combustion chamber component (For purposes of examination the direction of the combustion chamber component is assumed to mean a direction in the combustion chamber.  Figure 2 shows the positioning elements 34b protruding radially from the circumferential edge of the passage opening defined within 14) and the passage opening 
Imamura is silent on wherein the at least two passage openings are provided in the tile component.
It is noted that making a part integral, as it is disclosed and claimed in the instant application (in the instant case making two tiles integral, so that one tile has two passage openings), was an obvious extension of prior art teachings, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP 2144.04 V-B).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura to include wherein the at least two passage openings are provided in the tile component.

    PNG
    media_image2.png
    620
    875
    media_image2.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Mayer et al. (US Patent 5,396,763).
Regarding claim 16, Imamura teaches wherein a first positioning opening is formed with a circular cross-section (Figure 2 shows 37a is circular).
Imamura is silent on a second positioning opening is formed with a slot-like cross-section.  
Mayer teaches wherein a first positioning opening (70a) is formed with a circular cross-section (Figure 3 shows 70a is circular), and a second positioning opening (70b in middle of the page) is formed with a slot-like cross-section (Figure 3 shows slot 70b in the middle of the page is an elongated slot).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s invention to include a second positioning opening is formed with a slot-like cross-section in order to accommodate thermal expansion as suggested and taught by Mayer in col. 5, ll. 32-52.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/Examiner, Art Unit 3741